Citation Nr: 1702869	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Rohde, associate counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1987 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Roanoke, Virginia, which denied service connection for obstructive sleep apnea.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with obstructive sleep apnea.

2.  The Veteran did not sustain a relevant in-service injury or disease.
	
3.  The Veteran experienced symptoms of snoring, fatigue, headaches and memory loss during service. 

4.  The currently diagnosed obstructive sleep apnea is not related to service, including the symptoms in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran in the development of the claim.  In July 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2009 rating decision from which this appeal arises.  Further, the issue was readjudicated in a March 2010 Statement of the Case (SOC), and a September 2015 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  In September 2015, VA obtained a medical opinion report concerning whether the currently diagnosed obstructive sleep apnea was related to an in-service injury, event, or disease.  The medical opinion report is of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion report reflects that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that obstructive sleep apnea that was diagnosed in 2009 after service originated in active service, as evidenced by in-service symptoms of snoring, fatigue, headaches, and memory loss, and submitted lay statements alleging in-service symptoms.  The Veteran wrote in the April 2010 substantive appeal, via VA Form 9, that symptoms of lack of sleep, snoring, and migraines occurred in service. 


On the 2007 claim form, the Veteran did not report any relevant in-service injury or that he experienced apneas during service.  After retiring from service in May 2007 the Veteran applied for service connection for a multitude of disabilities including headaches and sinusitis, and knew about the symptoms and existence of obstructive sleep apnea as a medical condition, but did not at that time claim service connection for sleep apnea, and had not yet been diagnosed with sleep apnea.  The Veteran advanced in the substantive appeal, via VA Form 9, first learning about sleep apnea at a Transitioning Class (TAP class) two months before separation from service; notwithstanding this knowledge, the Veteran did not claim service connection for sleep apnea in the 2007 claim, but first reported sleep apnea and claimed the condition after he was diagnosed over two years after service separation, 2009.

The evidence shows a current diagnosis of obstructive sleep apnea.  In the May 2007 claim, the Veteran claimed service connection for headaches, but did not indicate the headaches were a symptom of sleep apnea or claim service connection for sleep apnea.  A May 2009 private polysomnogram report reflects a post-service diagnosis of obstructive sleep apnea.  Further, a March 2013 private medical treatment letter discusses the diagnosis of obstructive sleep apnea.  

The Board finds that the Veteran did not sustain any relevant in-service injury or disease during service.  The Veteran did not advance, and the evidence of record does not show, any injury or disease beyond the symptoms discussed above. 
In this case, the service treatment records are absent any complaint, diagnosis, or treatment of obstructive sleep apnea, and do not include history or complaints of cessation of breathing while sleeping.  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).

The in-service symptoms of headaches, fever, and shortness of breath were associated with an episode of pneumonia in service (November 2006), not sleep apnea or any sleep disorder.  The in-service symptoms of sinus congestion and headaches, among other symptoms, were associated with a viral syndrome (December 2005).  The service treatment records are silent regarding lay reports or complaints of sleep problems, while showing that the Veteran sought treatment for other disorders, such as pneumonia, viral syndrome, strained calf muscle, perianal abscess, traveler's diarrhea (including weakness), knee discomfort/swelling, decreased hearing, and cosmetic ear surgery, which indicates that he would have similarly sought treatment for symptoms of sleep apnea; however, no sleep problems are reported by the Veteran during treatment or when reporting history and complaints at the time of the January 2007 medical history for the February 2007 separation from service examination.  During the April 2007 VA general medical examination during service, the Veteran denied any other associated problem when specifically discussing the history headaches and allergies, and reports the headaches in the context of history of allergic sinusitis, rather than sleep apnea.  

Specifically regarding headaches, the reports of headaches in service were reported as a symptom of allergies, and of viral syndrome, not sleep apnea.  Service connection has been denied for seasonal allergic rhinitis with sinusitis, while service connection has been granted for migraine headaches; for these reasons, the symptom of headaches may not be considered as a symptom sleep apnea.  See 38 C.F.R. § 4.14 (2016). 

A July 2012 statement from a fellow service member advanced that the Veteran had a sleep disorder for many years, and that the Veteran suffered fatigue, headaches, memory loss, and was always tired during service.  A January 2012 statement from a second fellow service member conveyed that, while serving with the Veteran, for a period of five years, the Veteran had frequent headaches, was tired and sluggish, had sleepless nights, and fell asleep at work.  Neither service member noted or reported any cessation of breathing during sleep while in service.  

The lay statements submitted by fellow service members in January 2012 and July 2012 are notably silent regarding any cessation of breathing by the Veteran while sleeping during service.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).  Both service member statements, along with the Veteran's statements on the April 2010 VA Form 9, describe the Veteran as having trouble sleeping, being fatigued, having headaches, and snoring.  The Veteran's statements on the Form 9 and the service member statements are more remote in time than the Veteran's own lay histories and complaints reported during service, and are inconsistent with, and outweighed by, the Veteran's more contemporaneous in-service histories and complaints; therefore, these statements have less probative value than the in-service statements by the Veteran during the April 2007 VA general medical examination.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

The weight of the evidence demonstrates that the currently diagnosed sleep apnea is not otherwise related to service, including to the reported in-service symptoms.  The Veteran did not in fact experience apneas during service.  A September 2015 VA medical opinion report opines that the Veteran's sleep apnea, first diagnosed after service in 2009, is not related to the reported in-service symptoms.  The September 2015 VA medical opinion concluded that it was less likely than not that the Veteran's currently diagnosed sleep apnea was related to service because there was only evidence of non-specific complaints that can be related to any number of causes, and none were specifically associated with obstructive sleep apnea. 

The rationale for the September 2015 VA examiner is that symptoms commonly associated with sleep apnea, namely, snoring, tiredness, headaches and memory loss.  The lay and medical evidence is silent regarding any cessation of breathing by the Veteran during service, and the September 2015 VA medical opinion considered the above-referenced lay statements by the Veteran, both lay statements by fellow service members, and the case file, and assessed that the Veteran had no additional or specific obstructive sleep apnea disorder symptoms.  The September 2015 VA medical opinion explained that the symptoms the Veteran experienced during service are common symptoms for a wide variety of disabilities, and not specifically associated with obstructive sleep apnea: "Tiredness, headaches and memory loss are non-specific complaints than can result from any number of causes . . . [s]noring is a symptom of sleep apnea, but not all snoring is related to sleep apnea."  

The 2009 and 2013 private medical examinations do not include rationales or opinions to show that the Veteran had an in-service incurrence of obstructive sleep apnea or that the currently diagnosed obstructive sleep apnea was related to service.  The 2009 private medical examination, after a diagnostic overnight polysomnogram, simply diagnosed the Veteran with obstructive sleep apnea and provided neither opinion nor rationale as to the cause of the sleep apnea. Additionally, the 2013 private medical examination simply stated that the Veteran had a history of headaches and sleep apnea, and currently has migraines and sleep apnea, but offered no opinion or rationale as to the cause of the sleep apnea.

For these reasons, the Board finds that the preponderance of the evidence is against service connection for obstructive sleep apnea, the claim must be denied, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


